Citation Nr: 1008454	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (VA) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the issue of TDIU was first raised 
during the Veteran's June 2006 VA Genitourinary Examination.  
The physician noted that the Veteran was retired with no 
employment during that time.  Prior to the June 2006 
evaluation, the Veteran had a 100 percent disability rating 
evaluation for his prostate cancer.  The VA examination 
reflects that the Veteran no longer had active cancer and was 
making good progress on his recovery.  In the June 2006 
rating decision it was proposed that his evaluation be 
decreased to 60 percent disabling.  Since there was evidence 
that he was no longer employed, it was noted that pending the 
reduction of his disability evaluation, he could be entitled 
to individual employability benefits.  In the December 2006 
rating decision, his evaluation of prostate cancer was 
decreased to 60 percent effective March 1, 2007 and effective 
August 2008, it was reduced to a 40 percent level.  However, 
the Veteran's entitlement to a total evaluation based on 
individual unemployability was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand:  To afford the Veteran an appropriate VA 
examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  VA has a duty to obtain an 
adequate medical examination when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability; and insufficient evidence to decide the 
case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has appealed the denial of his claim for TDIU.  
The Veteran is service connected for and currently assigned a 
40 percent disability evaluation for prostate cancer, status 
post radical prostatectomy, a 20 percent disability 
evaluation for diabetes mellitus, Type II, a 10 percent 
disability evaluation for peripheral neuropathy for the left 
upper extremity, a 10 percent disability evaluation for 
peripheral neuropathy for the right upper extremity, a 10 
percent disability evaluation for peripheral neuropathy for 
the  left lower extremity, and a 10 percent disability 
evaluation for peripheral neuropathy for the right lower 
extremity.  The current combined evaluation for the Veteran's 
service-connected disabilities is 70 percent.  See 38 C.F.R. 
§ 4.25 (2009).  

In this case, the Board observes that the Veteran has not 
been afforded a VA examination in connection with his claim 
for TDIU.  Since the issue of TDIU was first raised during 
the June 2006 VA examination, the Veteran was afforded 
another genitourinary examination in March 2008.  During that 
examination, the physician noted that the Veteran retired in 
2004 and has since tried to return to work, but could not 
find work as the trucking companies will not hire him due to 
his history of diabetes, prostate cancer and incontinence.  
The Board notes that the Veteran's employment records reflect 
he retired in September 2002 and the company he worked for 
was dissolved in December 2004.  While the March 2008 
examiner discussed the difficulties the Veteran was 
experiencing in obtaining work within the trucking industry, 
he did not discuss the combined effect of all of his service-
connected disabilities on his employability, nor did he 
comment on whether the Veteran's service connected 
disabilities were so severe as to preclude gainful 
employment.  In addition, in his March 2008 VA Form 9, the 
Veteran maintains that his service-connected diabetes and 
peripheral neuropathy were not taken into consideration in 
determining his employability in the December 2006 rating 
decision or the May 2008 VA examination. 

As such, the medical evidence does not include a medical 
opinion based on a review of the Veteran's claims file 
addressing his employability.  Therefore, the Board finds 
that a medical opinion is necessary for the purpose of 
determining whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  See Friscia v. Brown, 7 Vet. App. 
294 (1995) (holding that VA has a duty to supplement the 
record by obtaining an examination that includes an opinion 
on what effect the appellant's service-connected disabilities 
have on his ability to work).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-
connected disabilities are of such 
severity to result in unemployability.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its  history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


